Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,632,366. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this instance application broaden the scope of patented claims by omitting certain limitations, which is obvious variations. For instance, claim 1 omits the limitation broadening the patented “extremities” by claiming as “body parts”, and omitting the limitations “wherein the user inputs controlling the user-controllable image instantiate the kinetic imagery of the simulated physical action of the user; and wherein the instantiation of kinetic imagery of the simulated physical action and feedback to the user based on the simulated physical action of the user controllable image and pre- programmed image are associated with improving performance of the physical action of the user; providing an output device attached to a user's affected physical extremity, and wherein upon motion of the digital anatomical virtual extremity representing a user's affected extremity on the display, a signal is simultaneously transferred to the output device resulting in physical stimulation of the affected physical extremity.”
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,331,565. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 in this instance application are identical to original claims 1-19 of its parent application 16/859,290, filed 4/27/2020, and substantially similar to its amended claims 1-19, filed 8/23/2021, which were patented to ‘565 patent after overcoming the same 112 rejections presented below, by omitting limitations and broadening the scope of claims, which are obvious variation.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/841,901 and 14/891,789, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, claims 1 and 12 recites the limitation “[pre-coded] digital anatomical virtual body parts … receiving, from an input device controlled by the user, inputs that control the simulated physical action of the one or more digital anatomical virtual body parts generated by the apparatus conjoined with one or more of the pre-coded digital anatomical virtual body parts generated by the apparatus;” and the specification describes the limitation at least in ¶¶ 0166-212 as well as illustrated in 19-23. The aforementioned ‘901 and ‘789 applications fail to provide adequate support. At most, the application disclose “virtual body part”, ex. FIG. 8 but failed to disclose how to conjoin the one or more digital anatomical virtual body parts with one or more of the pre-coded digital anatomical virtual body parts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus”, “display device”, “input device”, “output device” in claims 1 and 12, “a device configured to measure user head movements” and “a device configured to measure user eye movements” in claims 3 and 14, and “an articulable physical body part device” and “means for attaching” in claims 6 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 12 recites the limitation “one or more pre-coded digital objects”. Contrast to claim 1, which recites “one or more pre-coded digital body anatomical virtual body parts,” the specification clearly distinguishes “object” from “body part”.1 The original disclosure, at most, discloses only pre-coded body parts but not the pre-coded object.2 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “therein” in line 3. The renders the claim indefinite because it is unclear what the limitation refers to. For similar reasons, claim 12 and dependent claims thereof are rejected as well.
Claim 1 recites the limitation “the one or more digital anatomical virtual body parts” in line 12. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to a “one or more digital anatomical virtual body parts” in lines 4-5 or “one or more pre-coded digital anatomical virtual body parts” in lines 10-11. Although it is acknowledged that the limitation “the one or more pre-coded digital anatomical virtual body parts” is recited in lines 13-14, such recitation does not necessarily render this rejection moot. For similar reasons, claim 12 and dependent claims thereof are rejected as well.
Claim 1 recites the limitation "the digital anatomical virtual body party" in line 20.  There is insufficient antecedent basis for this limitation in the claim. For similar reasons, claim 12 and dependent claims thereof are rejected as well.
Claim 1 recites the limitation a “user’s affected body part” in line 20. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to a “user’s affected body part” in line 19 or another new part. Furthermore, it is unclear whether the limitation “the user’s affected body part” in line 22 refers to the antecedent basis in line 19 or 20. For similar reasons, independent claim 12, dependent claim 9 and dependent claims thereof are rejected as well.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the specification is silent as to what degree of transferability of the signal is “substantial”. For similar reasons, claim 12 and dependent claims thereof are rejected as well.
Claim 2 recites the limitations “an apparatus”, “one or more training games” and “at least one physical action”. It is ambiguous which renders the claim indefinite because it is unclear whether the limitations refers to the same recitations in claim 1 or not. For similar reasons, claim 13 is rejected as well.
Claim 11 recites the limitation “an input device” in line 4. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “an input device” in claim 1 or another new input device.
Claims 18 and 19 recite the limitation “one or more pre-coded digital virtual objects” in lines 1-2. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “one or more pre-coded digital objects” in claim 12 or another new digital object.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites substantially similar limitation as already recited in claim 1, lines 6-9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter over the prior art
The following is a statement of reasons for the indication of allowable subject matter: Although Burdea (U.S. Patent Application Publication 2002/0146672) and Einav et al (U.S. Patent Application Publication 2009/0221928) teach a rehabilitating user’s disabled arm using virtual rehabilitation, and Marci et al (U.S. Patent Application Publication 2016/0082319) teaches the virtual rehabilitation with pre-action configured virtual model, none of the cited references teaches “constructing one or more pre-coded digital anatomical virtual body parts having a series of pre-determined movement actions; … receiving, from an input device controlled by the user, inputs that control the simulated physical action of the one or more digital anatomical virtual body parts generated by the apparatus conjoined with one or more of the pre-coded digital anatomical virtual body parts generated by the apparatus; providing an output device attached to a user's affected physical body part, and wherein upon motion of the digital anatomical virtual body part representing a user's affected body part on the display, a signal is substantially simultaneously transferred to the output device resulting in physical stimulation of the affected physical body part” when viewed as a whole. That is, it would not have been obvious to one with ordinary skill in the art at the time of the effective filing date to modify the teachings in the prior arts to combine the aforementioned features as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶0080 (“manipulation of virtual body parts and objects”); ¶0095 (“a user-controllable image (UCI) may be all or part of a virtual body part or object …”)
        2 Spec. ¶0167 (“Each pre-programmed interactive and controllable virtual body part is a digital anatomical virtual extremity (DAVE).”); ¶0170 (“Pre-coded DAVEs are user-activated so that displayed simulated physical movements reflect the users' movement goals, but the anatomical tactics for the way, i.e. the how to make the movements, may be decided (past tense), pre-coded and/or game designed.”)